Citation Nr: 1339086	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-36 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1964 and from April 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2006 by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a July 2013 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claims before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be further discussed below in the REMAND portion of this decision, the issues of entitlement to service connection of diabetes mellitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified by VA if any further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that additional development is required before the Veteran's claim is decided.  The Veteran asserts that he was exposed to Agent Orange during active duty.  According to his account of the events at his July 2013 Board hearing, the Veteran was a boatswain mate and he was responsible for the maintenance and updating of river boats operating in the inland waterways of Vietnam.  He was also responsible for supplying those boats with food, ammunition and other basic supplies.  The Veteran further reports that while on the ship the USS Garrett County, he spent most of his time in the Bassac River near Dung Island, servicing river troll boats and any Americans who needed assistance.  The Veteran asserts that he disembarked the USS Garrett County and entered Vietnam at two separate times.  He first received orders to disembark in June or July of 1965 at Chu Lai to obtain ammunition, food and supplies and to repair the ship as needed.  The Veteran further stated at his hearing that he also disembarked the USS Garrett County in 1967 to go into Saigon for military discharge to be brought back to America.  Although he asserted that these disembarkment orders were written, he does not possess a copy of them.  

Service connection may be established on a presumptive basis for diabetes mellitus, type II, if a Veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

A review of the record clearly shows that the Veteran has been diagnosed with diabetes mellitus, type II.  Thus, the crux of the Veteran's claim hinges on whether there is affirmative evidence that he set foot in Vietnam during his active service.  The evidence in the claims file as to whether the Veteran served in-country in Vietnam is inconclusive.  In this regard, the Veteran's service treatment and service personnel records reflect that he served aboard many different ships, including the USS Norris, the USS Blue, the USS Evans and the USS Enterprise, respectively between 1965 and 1967.  The Board notes that the USS Norris is the only ship known to have docked to shore on pier in Vietnam.  However, the USS Norris docked in Vietnam in November and December of 1966, and the Veteran was aboard it from November 1965 to January 1966.  Therefore, the Veteran's presence on the USS Norris does not provide evidence that he set foot in Vietnam.

Notwithstanding the foregoing, and as previously noted herein, the Veteran has specifically alleged that he served in Vietnam to obtain supplies for and to repair the ship he was serving on USS Garrett County.  The Veteran's service personnel records confirm that he was boatswain mate; thus, it is credible that he could have visited the landmass of Vietnam to obtain supplies.  In January 2013, the RO indicated that it was unable to provide a list of all the ships the Veteran had served aboard, because his file was incomplete.  Therefore, only excerpts from the Veteran's service personnel records are contained in the claims file.  Under the circumstances, VA has a duty to attempt to corroborate the Veteran's assertion that he serves on the USS Garrett County and engaged in the duties claimed.

The Board notes the Veteran's assertions that he was in Vietnam.  However, the Veteran's service medical records and service personnel records do not provide any evidence of him actually setting foot ashore.  VA has a duty to assist a claimant in obtaining records in the custody of a Federal department or agency, including military records.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Hyatt v. Nicholson, 21 Vet App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained). 
A review of the Veteran's claims file indicates that no attempts have yet been undertaken by VA through available resources to include the Joint Services Records Research Center (JSRRC) to verify his statement that he served on the USS Garrett County, and if so: 1) whether such vessel operated in the Bassac River or other in-land waterway in Vietnam when he was assigned to such vessel;  and/or 2) whether the Veteran disembarked from the USS Garrett County and entered Vietnam.  As the Veteran's complete service personnel file has not been obtained, the alternate evidence sought above may show that he served in-country in Vietnam, and was therefore exposed to herbicides, attempts must be made to obtain such information on remand.  

Accordingly, in view of the information presently of record, the claim for service connection for diabetes mellitus should be remanded to the RO/AMC for the appropriate development to attempt to verify the Veteran's presence in Vietnam.

In addition, in order to assist the Veteran in verifying his in-country service in Vietnam in the summer of 1965 and the year of 1967, the Board finds that on remand, the RO shall, if necessary, seek to obtain the USS Garrett County's command histories and ship logs, and the Veteran's disembarkment orders. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must seek to obtain from the National Personnel Records Center (NPRC), National Archives, the Records Administration (NARA), and/or other pertinent records repositories for the complete copies of all service personnel records pertaining to the Veteran.  This shall include specific research into whether the Veteran served on the on the USS Garrett County, and if so: 1) whether such vessel operated in the Bassac River or other in-land waterway in Vietnam when he was assigned to such vessel; and/or 2) whether the Veteran disembarked from the USS Garrett County and entered Vietnam.  If necessary and appropriate, this research shall include review of records contained with the Naval Historical Center, Department of the Navy histories, and deck log books from the USS Garrett County.

2.  The RO must perform all follow-up indicated, document negative responses and refer to the service department for assistance where necessary.  Notify the Veteran of the results of the record requests. If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  When records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(3).  The Veteran and his representative must then be given an opportunity to respond. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


